Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT, made and entered into this 23rd day of February, 2009, by and
between                                    (the “Executive”) and MGP
Ingredients, Inc. (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Executive is employed by the Company as one of the Company’s
principal executives.

 

WHEREAS, the Company, because of current economic circumstances, has need for
additional liquidity by the reduction of expenses, and the Executive is willing
to assist the Company in dealing with short-term liquidity issues by agreeing to
a short-term base salary adjustment agreement.

 

NOW, THEREFORE, the parties here to agree as follows:

 

1.             The Executive agrees that the Executive’s base salary, for the
period commencing March 2, 2009, and ending as of June 26, 2009, may be
temporarily adjusted by reducing the Executive’s per-pay-period base salary from
$                     to $               (the “Adjustment Amount”).

 

2.             For the period beginning July 1, 2009, the Adjustment Amount
shall no longer apply in a temporary reduction of the Executive’s base salary.

 

3.             The Company shall pay to the Executive in a lump sum the
cumulative amount of the Adjustment Amount, less applicable taxes, on June 30,
2009.

 

This Agreement executed as of the day and year first above written.

 

 

 

 

 

NAME

 

Executive

 

 

 

 

 

MGP INGREDIENTS, INC.

 

 

 

 

 

By:

 

 

Title: CEO, President

 

--------------------------------------------------------------------------------